Citation Nr: 0834422	
Decision Date: 10/07/08    Archive Date: 10/16/08

DOCKET NO.  06-19 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1. Whether a July 1981 rating decision that denied service 
connection for right ear hearing loss contained clear and 
unmistakable error (CUE).

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for right 
ear hearing loss.  


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from September 1975 to August 
1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) from November determinations by a Department of 
Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  The RO denied service connection for right ear hearing 
loss in a July 1981 rating decision; the veteran did not 
appeal the decision.  

2.  The veteran has failed to demonstrate that there was an 
error of fact or law in the RO's July 1981 decision which, 
had it not been made, would have manifestly changed the 
outcome of the decision.  

3.  Evidence received since the July 1981 rating decision 
does not raise reasonable possibility of substantiating the 
claim of service connection for right ear hearing loss.  


CONCLUSIONS OF LAW

1.  The July 1981 rating decision that denied entitlement to 
service connection for right ear hearing loss was not clearly 
and unmistakably erroneous.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.105 (2007).

2.  The July 1981 rating decision that denied a claim for 
service connection for right ear hearing loss is final.  
38 U.S.C. § 4005 (1976); 38 U.S.C.A. §§ 7105 (West 2002); 38 
C.F.R. §§ 3.160, 20.302, 20.1103 (2007).

3.  New and material evidence has not been submitted and the 
claim for service connection for right ear hearing loss is 
not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

CUE

CUE is a very specific and a rare kind of error.  It is the 
kind of error of fact or of law that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Thus, even 
where the presence of error is accepted, if it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be, ipso facto, clear and 
unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), 
Russell v. Principi, 3 Vet. App. 310 (1992).

The Court has held that there is a three-pronged test to 
determine whether CUE is present in a prior determination: 
(1) "[e]ither the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied," (2) the error must be 
"undebatable" and of the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made," and (3) a determination that there was CUE must be 
based on the record and law that existed at the time of the 
prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 
242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 
310, 313-14 (1992) (en banc)).

A determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question, and not on subsequent 
determinations of record.  Damrel, at 245.  To establish a 
valid claim of clear and unmistakable error the claimant must 
demonstrate that either the correct facts, as they were known 
at the time, were not before the adjudicator, or that 
statutory or regulatory provisions extant at the time were 
incorrectly applied.  Daniels v. Gober, 10 Vet. App. 474 
(1997).

The essence of a CUE claim is that it is a collateral attack 
on an otherwise final rating decision by a VA regional 
office.  Smith v. Brown, 35 F. 3d 1516, 1527 (Fed. Cir. 
1994).  As such, there is a presumption of validity which 
attaches to that final decision, and when such a decision is 
collaterally attacked, the presumption becomes even stronger.  
See Fugo at 44.  Therefore, a claimant who seeks to obtain 
retroactive benefits based on clear and unmistakable error 
has a much heavier burden than that placed upon a claimant 
who seeks to establish prospective entitlement to VA 
benefits.  See Akins v. Derwinski, 1 Vet. App. 228, 231 
(1991).

In order to determine whether the July 1981 rating decision 
contained CUE, a review of the law and evidence that was 
before the rating board at the time of the prior adjudication 
must be undertaken.  

In July 1981, the RO, inter alia, denied service connection 
for right ear hearing loss.  In denying the right ear hearing 
loss claim, the RO stated that service treatment records were 
negative for any disease or trauma to the ear during service.  
It was found that the veteran's level of hearing loss was 
essentially the same prior to enlistment and at service 
discharge.  Evidence considered in connection with the July 
1981 consisted solely of the veteran's service treatment 
records.  

The veteran's service treatment records showed the following 
pure tone thresholds, in decibels on the examination at 
service enlistment in July 1975:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
15
20
70

In July 1976, the following pure tone thresholds were noted:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
15
20
70

At service discharge in August 1976, the following pure tone 
thresholds were noted:






HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
10
10
65

As previously noted, the veteran did not appeal the July 1981 
decision within one year of being notified and that the 
decision is final.  38 U.S.C. § 4005 (1976); 38 U.S.C.A. § 
7105; 38 C.F.R. §§ 3.160(d), 20.302, 20.1103.

VA rating decisions that are not timely appealed are 
considered final and binding in the absence of a showing of 
CUE.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).

In support of his CUE claim, the veteran argues that the July 
1981 rating decision that denied service connection for right 
ear hearing loss was clearly and unmistakably erroneous.  In 
essence, he argues that the RO erroneously failed to consider 
an August 1976 examination report and that the veteran's 
hearing worsened in service, and failed to give him an 
examination.

Any failure by the RO to provide a medical examination cannot 
form the basis for a CUE claim.  Such a breach does not 
amount to an error in fact or law, but, rather, may result in 
an incomplete record.  In Cook v. Principi, 318 F. 3d 1334 
(Fed. Cir. 2002), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that a breach of a 
duty to assist cannot constitute CUE and that "grave 
procedural error" does not render a decision of VA non-final.  
In Cook, the Federal Circuit overruled Hayre v. West, 188 
F.3d 1327 (Fed. Cir. 1999), to the extent that that decision 
held that the existence of "grave procedural error" (in that 
case, not obtaining complete service medical records) 
rendered a VA decision non-final.  Also in Cook, the Federal 
Circuit, citing Caffrey v. Brown, 6 Vet. App. 377, 383 (1994) 
noted that a CUE claim is an attack on a prior judgment that 
asserts an incorrect application of law or fact, and that an 
incomplete record, factually correct in all other respects, 
is not CUE.  

Thus, the Board acknowledges that the RO did not provide the 
veteran an examination.  Nevertheless, while this may have 
resulted in an incomplete record at the time that rating 
decision was rendered, as discussed above, an incomplete 
record does not amount to a valid claim of CUE.  See Cook, 
supra.  

After reviewing the record, the Board finds that the evidence 
on file at the time of the July 1981 rating decision 
adequately supported the decision and that the decision was 
consistent with the laws and regulations in effect at that 
time (i.e. decision can be reasonably interpreted to support 
its finding that the veteran's right ear loss was virtually 
identical at service entry and discharge).  Additionally, in 
stating that the veteran's hearing loss was the same at 
service entry and discharge, the RO demonstrated that it had 
reviewed the August 1976 separation examination report.  
Comparing the entry and discharge examination reports, the 
Board notes that the veteran's hearing loss had actually 
improved at 2000, 3000, and 4000 Hertz at service discharge.  
In any case, the veteran has not identified error, which had 
it not been made, would have manifestly changed the outcome 
of the decision.  Accordingly, the Board finds that the July 
1981 decision was not based upon CUE.

To the extent the veteran disagrees with the way the RO 
evaluated the evidence of record, the Board notes that simply 
alleging CUE on the basis that the previous adjudication 
improperly weighed or evaluated the evidence does not rise to 
the stringent definition of CUE.  See Fugo, supra.   

Notwithstanding the provisions of the Veterans Claims 
Assistance Act of 2000 and the duty to assist regulations, no 
undue prejudice to the appellant is evident by a disposition 
by the Board herein.  See 38 C.F.R. §§ 3.102, 3.156, 3.159, 
3.326 (2007).  The United States Court of Appeals for 
Veterans Claims (Court) has held that VCAA is not applicable 
in cases such as this.  In concluding that the VCAA is not 
applicable to the appellant's allegations of CUE, the Court 
states that even though the VCAA is a reason to remand 
"many, many claims, ... it is not an excuse to remand all 
claims."  While the VCAA is potentially applicable to all 
pending claims, as held in Holliday v. Principi, 14 Vet.App. 
280 (2001), and where applicable prudence dictates that VA 
and not the Court decide in the first instance what impact 
the VCAA has upon a claim, where the VCAA can have no 
application as a matter of law the Court not only may, but 
must so hold.  Livesay v. Principi, 15 Vet. App. 165 (2001).  
New and Material 

In correspondence dated in May 2005 and August 2005, the RO 
satisfied its duty to notify the veteran under 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2007).  
Specifically, the RO notified the veteran of: information and 
evidence necessary to substantiate the claim; information and 
evidence that VA would seek to provide; and information and 
evidence that the veteran was expected to provide.  In March 
2006, the RO also notified the veteran of the process by 
which initial disability ratings and effective dates are 
established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) clarified VA's duty to 
notify in the context of claims to reopen.  With respect to 
such claims, VA must both notify a claimant of the evidence 
and information that is necessary to reopen the claim and 
notify the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.

Specific to requests to reopen, the veteran must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection. See 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, the 
August 2005 notice letter included the criteria for reopening 
the previously denied claim, the criteria for establishing 
service connection, and information concerning why the claim 
was previously denied.  Consequently, the Board finds that 
adequate notice has been provided, as the veteran was 
informed about what evidence is necessary to substantiate the 
elements required to establish service connection for right 
ear hearing loss that was found insufficient in the previous 
denial.

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service treatment records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The veteran has been medically 
evaluated in conjunction with his claim.  Thus, the duties to 
notify and assist have been met.

In a July 1981 rating decision, the RO denied the veteran's 
claim for service connection for bilateral hearing loss.  In 
April 2005, the veteran applied to reopen his claim of 
service connection for bilateral hearing loss.  In a May 2006 
rating decision, the RO granted service connection for left 
ear hearing loss.  The Board will, thus, focus on the claim 
whether new and material evidence has been received to reopen 
service connection for right ear hearing loss.  A finally 
adjudicated claim is an application which has been allowed or 
disallowed by the agency of original jurisdiction, the action 
having become final by the expiration of one year after the 
date of notice of an award or disallowance, or by denial on 
appellate review, whichever is the earlier.  38 U.S.C. § 4005 
(1976); 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.302, 
20.1103.  Thus, the July 1981 decision became final because 
the veteran did not file a timely appeal.

The claim of entitlement to service connection for hearing 
loss may be reopened if new and material evidence is 
submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The 
veteran filed this application to reopen his claim in April 
2005.  Under the applicable provisions, new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with the previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

The evidence before VA at the time of the prior final 
decision consisted of the veteran's service treatment 
records.  In denying the veteran's service connection claim, 
the RO noted that service treatment records were negative for 
any disease or trauma to the ear during service.  It was 
found that the veteran had a hearing loss at service entry 
and that the level of hearing loss was essentially the same 
prior to enlistment and at service discharge. 

The Board finds that the evidence received since the last 
final decision does not  relate to an unestablished fact 
necessary to substantiate the claim and does not raise a 
reasonable possibility of substantiating the claim.  

Evidence received since the last final decision on the 
veteran's claim for service connection for right ear hearing 
loss includes post-service treatment records and a VA 
examination report.  Of significance is a December 2005 
letter from a private audiologist which noted the veteran's 
reported history of normal sensitivity before service and 
subsequent noise exposure in service.  He indicated that 
noise induced hearing loss could not be ruled out.  A May 
2006 VA examination report noted that the veteran's right ear 
hearing loss was less likely than not caused by or the result 
of noise exposure in service.  

The veteran has not submitted competent evidence that he 
sustained an ear injury or disease during service, or that 
his right ear hearing loss was aggravated in service.  The 
private clinical report indicated that noise induced hearing 
loss could not be "ruled out" but did not specifically link 
any part of the hearing loss to service.  The VA examination 
report indicated that a link was not probable.  This 
additional evidence does not raise a reasonable possibility 
of substantiating the claim, since there is still not 
competent evidence linking the current hearing loss in the 
right ear to active duty.  Without such evidence, the claim 
for service connection for right ear hearing loss cannot be 
reopened.  See 38 C.F.R. § 3.156(a). 





ORDER

The July 1981 rating decision was not clearly and 
unmistakably erroneous in denying service connection for 
right ear hearing loss.  The appeal is denied.

New and material evidence has not been received to reopen 
claim for entitlement to service connection for right ear 
hearing loss.  


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


